DETAILED ACTION

	This action is responsive to amendments made 07/20/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-6 and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not fairly teach or suggest the limitations of claim 1, specifically that the RFID tag communicates with NFC when influenced under HF and UHF at the same time, in view of all other limitations present in the claims.
The prior art contains many references to RF tagged chips that communicate through NFC using a signal booster and that use UHF and HF frequency bands.  However, none of these references receive signals from both frequencies at the same time and cause a selective response based on a received cipher from these multiple frequencies.  The most commonly expressed variation is an antenna that communicates over HF or UHF, and selects the appropriate band based on the frequency incoming.
Nyalamadugu (2016/0342821) teaches an RFID switch tag that alternates between UHF and HF frequency depending on the incoming type of signal.  However, this is always a single signal type, and not both at the same time.
Kolman (2016/0292556) teaches a dual frequency RFID device with an HF antenna and a UHF antenna, wherein the antennas and the memories corresponding to the antennas are activated based on the incoming frequency.  Kolman does not teach that both frequencies are simultaneously received.
Nyalamadugu (2016/0125285) teaches an RFID enabled mirror with a booster antenna which resonates at an UHF band, and can be adapted to resonate at a HF band.  Nyalamadugu only anticipates reading one wavelength of frequency at a time.
Wiessflecker (2016/0033308) teaches an NFC booster antenna which is either configured for a UHF band or an HF band.  Wiessflecker is silent as to that both frequencies are simultaneously received.
Chisholm (2008/0309495) teaches an RFID kernel tag disposed for low power UHF band, which can also operate in an HF band without the need for the boost antenna.  However, Chisholm only operates in a single frequency at a time, and does not receive both types of signals simultaneously.
Claims 18 and 21 are allowed for the same reasons as discussed above.  Claims 4-6, 10-17, 19 and 20 depend upon claims 1 and 18, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax )phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876